Citation Nr: 1748937	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In February 2017 the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran contends that his psychiatric condition began after he was involved     in an in-service search and recuse mission of two young Japanese boys who were swept away during a rain storm while he was serving in Okinawa, Japan in 1990.  The Board notes that there is credible corroborating evidence of the in-service event from the Veteran's in-service supervisor, in which the supervisor noted the event occurred in October 1990, confirming the Veteran's contentions.  In addition, per   an April 2010 addendum medical opinion, the examiner provided a positive nexus opinion only "if it can be established that the Veteran's mental health illness started while he was in the military."  However, the examiner failed to provide a rationale.

Service treatment records (STRs) received thereafter show several in-service mental health visits.  In this regard, in April 1991, the Veteran was directed for psychiatric evaluation due to concerns he has a short temper and had become more aggressive in the past few months.  At that time, the Veteran admitted to getting into arguments with individuals who play the stereo loud, destroying property when inebriated,    etc.  The Veteran also denied other problems, such as anxiety, depression, nervous symptoms, and denied drug or alcohol problems.  The provider noted that mental status evaluation revealed that the Veteran was alert and oriented, with euthymic mood, full range affect, no disturbance of thought/cognition, no suicidal or homicidal ideations, and good judgment.  The provider stated there was no diagnosis, but did note "immature personality traits with schizo/narcissistic overtones."  

Per April and May 1991 in-service adult life skills group sessions, mental status examination was noted as being within normal limits with no suicidal or homicidal ideations.  In July 1992, the Veteran was seen in the mental health clinic for an alcohol-related incident for being drunk and disorderly.  In an August 1992 treatment note for alcohol abuse, the Veteran was noted as being alert, oriented, cooperative, and in no acute distress.  The provider noted that the Veteran arrived after his commanding officer made recommendations and he appeared angry.  The Veteran was assessed as being a problem drinker.  In a September 1992 treatment note for alcohol abuse, the Veteran was assessed as having no mental disorder and no evidence of substance abuse.  Moreover, the Veteran's mother and wife have provided lay statements attesting to the Veteran's mood and mental health prior to and after service.  Given the above, the Board finds an additional examination and medical opinion would be helpful in adjudicating the Veteran's claim.

It also appears that there are missing VA treatment records as the only VA treatment records contained in the claims file are dated from January 2009 to      July 2009.  In addition, prior to VA treatment, the record shows that the Veteran underwent private treatment for his psychiatric condition as well.  In this regard, SSA records contain private treatment records from Lincoln Behavioral Services dated March 2006 and a June 2006 Detroit Medical Center hospital discharge summary, in which the Veteran presented complaining of suicidal ideation, and    the physician noted a past psychiatric history of two prior hospitalizations with inconsistent outpatient treatment.  The Veteran has stated that the first time he attempted suicide he went to the Detroit Medical Center emergency room, around 2005 or 2006.  Since that time, he has received VA treatment.  Further, he stated that he has been in the hospital about six or seven times in the last 10 years for mental observation. As such, relevant updated and ongoing medical records     should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have recently treated him for a psychiatric condition.  Of particular interest are records from Lincoln Behavioral Services and Detroit Medical Center dated as early as 2005.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  In addition, obtain and associate VA treatment records dated from 2005 to January 2009 and from July 2009 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination.  The claims file must be reviewed by the examiner in conjunction with the examination. Following review of the claims file,        the examiner should provide the diagnosis for all psychiatric disorders found and provide an opinion 
as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorders (other than personality disorder) arose during service or are otherwise related to the Veteran's military service.  In    so opining, the examiner should address the in-service complaints and mental health visits (see STRs dated from April 1991 to September 1992).   

A complete rationale should be given for all opinions and conclusions expressed.

3. After completing the above requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

